Citation Nr: 1030373	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO. 08-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center,
James A. Haley Veterans' Hospital in Tampa, Florida 


THE ISSUES

1. Entitlement to payment or reimbursement for medical services 
provided by a private hospital, specifically Winter Haven 
Hospital, from November 6, 2006 to November 10, 2006.

2. Entitlement to payment or reimbursement for medical services 
provided by a private medical facility, specifically Lakeland 
Regional Medical Center, from November 10, 2006 to November 19, 
2006.

3. Entitlement to payment or reimbursement for medical services 
provided by a private hospital, specifically Winter Haven 
Hospital, from November 28, 2006 to December 4, 2006.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 until May 1973. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from decisions rendered by the Department of 
Veterans Affairs James A. Haley Veterans' Hospital in Tampa, 
Florida, which is the Agency of Original Jurisdiction (AOJ) in 
this matter.  The AOJ rendered the following determinations:  a 
May 2007 denial of reimbursement to Winter Haven Hospital, from 
November 6, 2006 to November 10, 2006; a January 2007 denial of 
reimbursement of Lakeland Regional Medical Center from November 
10, 2006 until November 19, 2006; and a December 2007 denial of 
reimbursement to Winter Haven Hospital, from November 28, 2006 to 
December 4, 2006.

In a May 2007 letter, VA indicated that the Veteran had been 
approved for authorization of payment from November 3, 2006 until 
November 5, 2006, essentially for emergency treatment until the 
point the Veteran's medical conditioned stabilized. The remainder 
of the Veteran's treatment at Winter Haven Hospital, from 
November 6, 2006 to November 10, 2006, is the period currently on 
appeal.

A January 2007 VA letter denied the claim for medical 
reimbursement for Lakeland Regional Medical Center, from November 
10, 2006 to November 19, 2006, due to finding that a prudent 
layperson would not have reasonably viewed the visit as an 
emergency or thought that a delay in seeking immediate attention 
would have been hazardous to life or health.

A December 2007 letter approved medical reimbursement from 
November 26, 2006 until November 27, 2007, essentially denying 
reimbursement from November 28, 2006 to December 4, 2006, for 
treatment at Winter Haven Hospital. That issue is thus 
characterized as listed above. The latter period, which has not 
already been approved for reimbursement, is the subject of the 
current appeal.


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disabilities.

2.  The AOJ determined that the Veteran was enrolled in the VA 
healthcare system and was not covered by any other third party 
for purposes of the healthcare administered in relation to this 
appeal.

3.  The Veteran received medical treatment for cardiac arrest at 
Winter Haven Hospital, from November 6, 2006 to November 10, 
2006. 

4.  The Veteran received medical treatment, including the 
implementation of an implantable cardioverter defibrillator 
(ICD), at the Lakeland Regional Medical Center, from November 10, 
2006 to November 19, 2006.

5.  The Veteran received medical treatment at Winter Haven 
Hospital for a hemopneumothorax as a residual of his cardiac 
ailment, from November 28, 2006 to December 4, 2006.

6.  VA payments or reimbursements for the costs of any of the 
different care periods were not pre-authorized.


CONCLUSIONS OF LAW

1. The criteria for reimbursement of unauthorized medical 
expenses incurred at Winter Haven Hospital, from November 6, 2006 
to November 10, 2006, are met. 38 U.S.C.A. §§ 1703, 1712, 1725, 
1728; 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120 (2009).

2. The criteria for reimbursement of unauthorized medical 
expenses incurred at Lakeland Regional Medical Center, from 
November 6, 2006 to November 10, 2006, are met. 38 U.S.C.A. §§ 
1703, 1712, 1725, 1728; 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 
17.120 (2009).

3. The criteria for reimbursement of unauthorized medical 
expenses incurred at Winter Haven Hospital, from November 28, 
2006 to December 4, 2006, are met. 38 U.S.C.A. §§ 1703, 1712, 
1725, 1728; 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must assist a claimant at the time that he or she files a 
claim for benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009). As part of this assistance, VA is 
required to notify claimants of what they must do to substantiate 
their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 
There is no indication in these provisions, however, that 
Congress intended to revise the unique, specific claim provisions 
of 38 U.S.C. Chapter 17. 38 C.F.R. §§ 17.123-17.132; Barger v. 
Principi, 16 Vet. App. 132 (2002).

Nevertheless, the Board notes that VA has explained to the 
Veteran the basis for the finding that the medical expenses 
incurred at the various medical facilities were not covered by 
VA. The Veteran has been afforded the opportunity to present 
information and evidence in support of the claim. The Board finds 
that those actions satisfy any duties to notify and assist owed 
the Veteran in the development of this claim.

Merits of the Claims
 
The Veteran essentially contends, in regards to his treatment at 
Winter Haven Hospital from November 6, 2006 to November 10, 2006, 
that he had an emergency medical condition, specifically, a 
cardiac arrest, but that he could not be transferred to the VA 
medical center because VA did not have any beds available. The 
Veteran made a similar argument regarding bed unavailability at 
VA in regards to his treatment at Lakeland Regional Medical 
Center, from November 10, 2006 to November 19, 2006, and in 
regards to his treatment at Winter Haven Hospital, from November 
28, 2006 to December 4, 2006.

When VA facilities are not capable of furnishing the care or 
services required, VA may contract with non-Department facilities 
in order to furnish certain care, including hospital care or 
medical services for the treatment of medical emergencies which 
pose a serious threat to the life or health of a veteran 
receiving medical services in a Department facility until such 
time following the furnishing of care in the non-Department 
facility as the Veteran can be safely transferred to a Department 
facility. 38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2009).

The admission of a veteran to a non-VA hospital at the expense of 
VA must be authorized in advance. 38 C.F.R. § 17.54 (2009); 
Malone v. Gober, 10 Vet. App. 539 (1997). In the case of an 
emergency that existed at the time of admission, an authorization 
may be deemed a prior authorization if an application is made to 
VA within 72 hours after the hour of admission. 38 C.F.R. § 17.54 
(2009).

VA may reimburse Veterans for unauthorized medical expenses 
incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an adjudicated 
service-connected disability; (2) For non-service-connected 
disabilities associated with and held to be aggravating an 
adjudicated service- connected disability; (3) For any disability 
of a veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (4) For any 
illness, injury, or dental condition in the case of a veteran who 
is participating in a rehabilitation program under 38 U.S.C. 
Chapter 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused. 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120 (2009). 

All three statutory requirements must be met before the 
reimbursement may be authorized. Zimick v. West, 11 Vet. App. 45 
(1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for non-service-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-
1008 (2009). To be eligible for reimbursement under this 
authority the Veteran has to satisfy all of the following 
conditions:
 
(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);



(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility (the medical emergency lasts only until the time the 
Veteran becomes stabilized).

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24- month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. § 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2009).

The above-noted criteria are conjunctive, not disjunctive; thus 
all criteria must be met. See Melson v. Derwinski, 1 Vet. App. 
334, 337 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

Under 38 U.S.C.A. § 1725(f), the term "emergency treatment" 
means medical care or services furnished, in the judgment of the 
Secretary-- 

(A) when Department or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; 

(B) when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention would 
be hazardous to life or health; and 

(C) until-- 

(i) such time as the veteran can be transferred safely to a 
Department facility or other Federal facility and such facility 
is capable of accepting such transfer; or 

(ii) such time as a Department facility or other Federal facility 
accepts such transfer if-- 



(I) at the time the veteran could have been transferred safely to 
a Department facility or other Federal facility, no Department 
facility or other Federal facility agreed to accept such 
transfer; and 

(II) the non-Department facility in which such medical care or 
services was furnished made and documented reasonable attempts to 
transfer the veteran to a Department facility or other Federal 
facility. 

In addition, a veteran is required to file a claim within 90 days 
of the latest of the following: (1) July 19, 2001; (2) the date 
that the Veteran was discharged from the facility that furnished 
the emergency treatment; (3) the date of death, but only if the 
death occurred during the stay in the facility that included the 
provision of the emergency treatment; or (4) the date the Veteran 
finally exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party. 38 C.F.R. § 
17.1004 (2009).

The Veteran does not allege that Winter Haven Hospital or 
Lakeland Regional Medical Center should be paid on the grounds 
that the treatment he received was for a service-connected 
disability, for a non-service-connected disability associated 
with and held to be aggravating a service-connected disability, 
or that he has been rated totally and permanently disabled due to 
service-connected disability. The record also does not show that 
the Veteran's treatment would meet any of those criteria. As 
such, 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not apply. 

Rather, the Veteran essentially asserts that his medical 
conditions were emergent and that no VA or other government 
facility was feasibly available during his period of treatment. 

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and Benefits 
Act, 38 U.S.C.A. § 1725 (West 2002); see also 38 C.F.R. §§ 
17.1000-1003 (2009).



As previously indicated, the Veteran's claims for payment or 
reimbursement of medical care at private medical facilities in 
relation to a documented heart attack and the residuals thereof, 
were granted for various dates during November 2006, including 
but not necessarily limited to:  November 3, 2006 until November 
5, 2006; November 19, 2006 to November 21, 2006; and November 26, 
2006 to November 27, 2006.  The Board notes that as VA has 
already granted benefits for these time periods, VA has already 
found the Veteran to be an individual who is an active Department 
health-care participant who is personally liable for emergency 
treatment furnished the veteran in a non-Department facility, as 
required under 38 U.S.C.A. § 1725(b), for reimbursement benefits.

The record is clear that the Veteran is financially liable to 
Winter Haven Hospital for treatment from November 6, 2006 to 
November 10, 2006 and November 28, 2006 to December 4, 2006 and 
to Lakeland Regional Medical Center for his treatment from 
November 10, 2006 to November 19, 2006. The record also does not 
indicate that the Veteran has any legal recourse against a third 
party that will pay all or part of the bills; and that the 
Veteran's treatment was unrelated to a workplace accident or 
injury.

38 U.S.C.A. § 1725 further requires that the treatment for which 
payment or reimbursement is sought be emergent in nature. See 38 
U.S.C.A. § 1725(a). 

The Board notes that according to the Statements of the Case 
(SOCs) in regards to the three claims, the Veteran's claim 
appeared to meet all the requirements for payment of unauthorized 
medical expenses at a non-VA medical facility except for the 
requirement of emergent circumstances. 

It is unclear to the Board from the evidence of record exactly 
how many days that VA remitted payment for the Veteran's 
hospitalizations during November 2006.  However, the record 
indicates that VA did cover the costs for hospitalizations 
November 3, 2006 until November 5, 2006; November 19, 2006 to 
November 21, 2006; and November 26, 2006 to November 27, 2006.  
The record otherwise indicates that for the time periods at issue 
in the appeal, the AOJ determined that reimbursement was not 
authorized.  For instance, the November 2007 SOC in relation to 
Winter Haven Hospital treatment starting November 3, 2006 
concluded that the Veteran's condition was no longer emergent 
from November 6, 2006 to November 10, 2006.  Additionally, the 
November 2007 Statement of the Case in relation to the Winter 
Haven Hospital treatment starting on November 26, 2006, found 
that treatment was no longer emergent in the time period of 
November 28, 2006 to December 4, 2006. 

Similarly, the November 2007 Statement of the Case in regards to 
the Lakeland Regional Medical Center treatment, found that the 
Veteran's condition was not emergent when he was transferred from 
Winter Haven Hospital to Lakeland Regional Medical Center for an 
ICD implant, though it did note that VA had no beds available at 
that time.

As previously indicated, under 38 C.F.R. § 17.1002(c), 
reimbursement for emergency services for non-service-connected 
conditions in non-VA facilities may be authorized if a VA or 
other Federal facility/provider was not feasibly available and an 
attempt to use them before hand would not have been considered 
reasonable by a prudent layperson.  Under 38 U.S.C.A. § 
1725(f)(1)(C), emergency treatment is defined as medical care or 
services furnished until (i) such time as the veteran can be 
transferred safely to a Department facility or other Federal 
facility and such facility is capable of accepting such transfer.

Overall, review of the evidence indicates that the Veteran may 
have been stabilized for the purposes of transfer, but that that 
he could not be discharged from hospitalization during the 
periods in question without serious jeopardy to maintaining not 
only medical stability, but perhaps life, or at least that a 
prudent layperson could have believed that such an emergency 
condition existed.  

Winter Haven Hospital: November 6, 2006 to November 10, 2006

The Veteran received emergency treatment from Winter Haven 
Hospital in November 2006 for cardiac arrest.  A May 2007 VA 
letter approved payment from November 3, 2006 until November 5, 
2006.  

Although a Winter Haven Hospital November 6, 2006 
Referral/Discharge Assessment indicated that the Veteran could be 
discharged and returned home, a November 6, 2006 hospital record 
noted that the Veteran attempted to get out of his bed and was 
unable to follow directions; he was restrained.  He continued to 
be hospitalized until November 10, 2006 and could not be 
transferred to a VA hospital because of a lack of bed 
availability, as indicated in November 7 and 9, 2006 private 
medical records.

Given the continued necessity of the medical treatment provided 
to the Veteran, including the Veteran's continued confusion and 
hospitalization following the November 6, 2006 Referral/Discharge 
Assessment, a prudent lay person could have believed that 
continued hospitalization was necessary and that he continued to 
have an emergent condition, such that reimbursement would be 
warranted.  Additionally, the Veteran could not be transferred to 
a VA hospital because of a lack of bed availability.  Thus, 
emergency treatment should be deemed to have been furnished until 
the Veteran could be safely transferred to a government facility.  
Medical 
reimbursement from November 6, 2006 to November 10, 2006 is 
granted.

Lakeland Regional Medical Center: November 10, 2006 to November 
19, 2006

A November 19, 2006 Lakeland Regional Medical Center discharge 
summary explained that the Veteran underwent ICD implantation on 
November 14, 2006, following transfer from Winter Haven Hospital.  
The Veteran continued to receive medical treatment and required 
hospitalization.  

The evidence is debatable, as to whether the Veteran continued to 
be in an emergent condition after November 9, 2006.  In October 
2007, a VA Chief Medical Officer found the Veteran's capable of 
physical transfer to a VA hospital, if beds had been available.  
However, a prudent lay person could have believed that such an 
implantation was medically necessary, as ordered by his private 
physicians.  The record is also clear that VA indicated that beds 
were not available and did not know how long it would be before 
beds would be available.  


The Board finds that a prudent lay person could have believed he 
needed the ICD implantation on an emergency basis as well as the 
subsequent related treatment.  As safe transfer to a VA facility 
is clearly documented as not being possible at that time, medical 
reimbursement to the Lakeland Regional Medical Center claim, from 
November 10, 2006 to November 19, 2006, is granted.

Winter Haven Hospital: November 28, 2006 to December 4, 2006

A December 2007 letter approved medical reimbursement from 
November 26, 2006 until November 27, 2007, for the Veteran's 
emergency treatment, at Winter Haven Hospital.  

A November 29, 2006 Winter Haven Hospital Referral/Discharge 
Assessment indicated that the hospital planned to discharge the 
Veteran home and an August 10, 2007 VA Chief Medical Officer 
found him to have been stabilized by November 28, 2006 and no 
longer in need of emergency treatment.  

A September 2007 letter from Winter Haven Hospital claimed that 
they had contacted VA for transfer purposes, but that VA had 
indicated that no beds were available, as did a November 28, 
2006, November 29, 2006 and December 1, 2006 hospital records.  
The record clearly indicates that the Veteran received emergent 
and continuing treatment from White Haven Hospital, but that VA 
or other Federal facilities were not feasibly available for 
transfer.  Medical reimbursement is granted for that period.








								[Continued on Next 
Page]
ORDER

Payment or reimbursement of the unauthorized medical expenses 
incurred at Winter Haven Hospital, from November 6, 2006 to 
November 10, 2006, is granted. 

Payment or reimbursement of the unauthorized medical expenses 
incurred at Lakeland Regional Medical Center, from November 10, 
2006 to November 19, 2006, is granted.

Payment or reimbursement of the unauthorized medical expenses 
incurred at Winter Haven Hospital, from November 28, 2006 to 
December 4, 2006, is granted.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


